DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1, 3-10, and 13-15 are currently amended. Claim 15 was previously withdrawn.
In view of the amendment, filed 03/29/2022, the following objections and rejections are withdrawn from the previous Office Action, mailed 12/29/2021:
Drawings and claim objections
Rejection of claims 1-14 and 16-20 under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Chanclon et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a recoat system including a recoater, wherein the recoater is configured to move from the supply box to the job box to transfer powder from the supply box to the job box so as to form a new powder layer…” The specification provides corresponding structure for the claimed generic placeholder of “recoater,” including a roller ([0011], [0043], Fig. 2)
In claim 1, “a cure system configured to direct electromagnetic radiation onto the job box.” The specification provides corresponding structure for the claimed generic placeholder “a cure system,” including a lamp which may direct electromagnetic radiation having a wavelength in the microwave, infrared, visible, ultraviolet, x-ray, or gamma ray frequency, or combinations thereof ([0040]-[0041], Figs. 2-3)
In claim 14, “a cleaning system positioned such that a print head of the print system is cleaned…” which is interpreted to require “a cleaning system positioned for cleaning a print head of the print system.” The specification provides corresponding structure for the claimed generic placeholder “a cleaning system,” reciting that the cleaning system may include one or more of a waste purge area; a wiping station, including a wiper; a sponge station, including a sponge; and a pattern test station ([0051]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the last line of the claim as amended recites “prior to transfer of the powder layer from the supply box to the job box,” rendering the claim vague and indefinite. The claim appears to require a specific order of operations with respect to the binder, exposed powder layer, and the powder layer, and it is unclear how the (formed) powder layer is transferred from the supply box to the job box. If the claim is intended to refer to the transfer of powder, and not the powder layer, from the supply box to the job box, as recited in claim 1, the limitation can be clarified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chanclon et al., WO 2015/106838 A1 (of record), in view of Schalk et al., US 20210206057 A1.

Chanclon discloses an additive manufacturing system 100 that enables three-dimensional objects to be produced in a time-efficient manner ([00019]-[00020], Fig. 1). The system taught by Chanclon comprises a carriage 104 capable of bi-directional movement across a support platform, wherein the carriage 104 includes a plurality of modules that may be used during the generation of a three-dimensional object (Abstract, [00019], [00022], Fig. 1). Modules on the carriage 104 include a build material distributor 106, an agent distributor 108, and an energy source 110 ([00022], Fig. 5). The build material distributor 106 may comprise a motorized roller controllable to rotate counter-clockwise to the direction of movement of the carriage ([00041]); build material distributor 106 is used to spread a volume of build material from a build material store 301 across a movable support platform 102 located in housing 103 to form a layer of build material on the support platform 102 ([00023], [00035]). The agent distributor 108 may be a printhead used to selectively distribute drops of a binder agent or coalescing agent onto a powder layer ([00043]-[00044]). Energy source 110 may be an energy source for emitting a suitable form of electromagnetic radiation, including ultraviolet, infrared, and visible light sources, or microwave energy sources ([00045]).

    PNG
    media_image1.png
    366
    529
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    498
    media_image2.png
    Greyscale


As to claim 1, Chanclon discloses a binder jet printing apparatus (system 100), comprising: a job box (open housing 103, Fig. 3, [00023]) having a build plate therein (support platform 102), wherein the build plate is actuatable within the job box (mounted on support element 105 such as a piston, movable in z-axis, [00023]); a supply box (build material store 301) having a bottom platform (platform 304, Fig. 3) that is actuatable within the supply box (movable platform 304 mounted on movable element 306 such as a piston, [00037]); a print system including at least one print head connected to a binder source (agent distributor 108 which may be a printhead to distribute binder or coalescing agent), wherein the print system is configured to apply a pattern of binder onto an exposed powder layer over the build plate of the job box (binder/coalescing agent distributed at selected locations on powder build material layer on support platform based on control data, [00030], [00042], [00044], [00070]-[00071]); a recoat system including a recoater (build material distributor 106), wherein the recoater is configured to move from the supply box to the job box to transfer powder from the supply box to the job box so as to form a powder layer over the build plate of the job box ([00035]); and a cure system configured to direct electromagnetic radiation onto the job box (energy source 110, [00045], [00050]); wherein the print system and the recoat system are attached to a carry plate of the binder jet printing apparatus (attached to carriage 104 of system 100).
Chanclon does not disclose the cure system and the recoat system are attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate.
In the same field of endeavor, Schalk teaches that increasing the distance between a print assembly and a (grouped) energy source and powder spreader is beneficial for reducing exposure of the print assembly to residual heat from the energy source and for preventing clogging of print assembly ejection nozzles by loose powder ([0013], [0035], [0040], [0055]-[0056]). While Schalk discloses moving the print assembly via one carriage and the energy source and powder spreader via a separate carriage, one of ordinary skill in the art would find the concept can be usefully applied to the system of Chanclon to achieve the same advantages by distancing the modules so that the cure system and recoat system are spaced from the carriage supporting the print system, e.g., by attaching the cure system and recoat system to a gang plate spaced from the print system on the carriage. The cure system and recoat system should still be linked to the carriage in order to be moved by the carriage across the platform, however increasing the space between the modules as described would predictably offer increased protection to the printhead(s) and nozzles from the detrimental effects of heat and powder contamination, as taught by Schalk.
It would have been obvious to one of ordinary skill in the art to modify the binder jet printing apparatus of Chanclon so that the cure system and recoat system are attached to a gang plate spaced from the carry plate in order to protect the print assembly from excess heat exposure and nozzle-clogging powder, as taught by Schalk.

As to claim 2, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon discloses that the support platform 102 within the housing 103 and the movable platform 304 within the build material store 301 are each actuatable (movable in the z-axis by e.g., a piston). While Chanclon does not explicitly state that they are actuatable in a shared relationship, a shared relationship is inherent in the description of the process, and the actuation of each platform according to the shared relationship is performed during normal operations.
Chanclon discloses that when a new layer of build material is to be formed, the movable platform 304 of the build material store 301 is raised such that a small volume of the build material is raised above the top level of the housing. As the carriage 104 moves in the first direction 122, the raised volume of build material is spread by build material distributor 106 over the surface of the support platform 102, forming a layer of build material on the support platform 102 ([00037]). The surface of the formed layer of build material has a thickness of about 90-110 microns and is parallel to the y-axis (i.e., is flat) ([00037]). The support platform 102 is moved downwards as each layer of the three-dimensional object is generated ([00023]). 
Chanclon therefore discloses that when a new layer is to be formed, the movable platform 304 of the build material store is raised, and the support platform 102 on which the object is generated is moved downwards in a shared relationship in order to generate a uniform layer of build material with a specific thickness to continue building the 3D object in the layer-wise manufacturing process.

As to claim 3, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon is silent as to the job box and the supply box have a substantially equal size in their respective x-y plane to have an equal volume per unit of depth in their respective z-direction, and wherein the bottom platform raises in the z-direction within the supply box for a distance that is equal to or greater than a second distance that a build platform lowers within the job box to ensure that powder is available to form the powder layer over the job box.  
Illustrated embodiments of the housing 103 and the build material store 301 depict the housing 103 and build material store as substantially the same size in at least the y-direction (Figure 3) (corresponding to direction of movement 122). One of ordinary skill in the art would expect that if the items are the same size in the y-direction (e.g., width), they would correspondingly be the same size in the x-direction (e.g., length) so that the carriage 104, which appears similar in size in the x-direction of at least the housing 103 (Figure 1), can consistently apply an even layer of powder to the support platform 102 in one movement from the build material store 301 to the housing 103. In this case, the job box and the supply box have a substantially equal size in their respective x-y plane, and therefore they have an equal volume per unit of depth in the z-direction. 
Chanclon teaches that when a new layer of build material is to be formed, the support platform is lowered ([00023]), and the movable platform 304 (of the build material store 301) is raised such that a small volume of the build material is raised above the top level of the housing and is spread by the build material distributor over the surface of the support platform 102 (in housing 103) ([00037]). The thickness of the formed layer may be in the range of 90-110 microns and is substantially horizontal and parallel to the y-axis ([00037]). Since Chanclon describes that the layer has a thickness and is substantially horizontal, Chanclon shows that sufficient powder was made available from the powder supply to form a new powder layer, as would be expected by one of ordinary skill in the art. Therefore, the movable platform 304 raises in the z-direction within the build material store 301 by a distance that is at least equal to, or greater than, a second distance that the support platform 102 lowers within the housing 103.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Chanclon teaches the job box and the supply box have a substantially equal size in their respective x-y plane to have an equal volume per unit of depth in their respective z-direction, and wherein the bottom platform raises in the z-direction within the supply box for a distance that is equal to or greater than a second distance that the build platform lowers within the job box to ensure that sufficient or excess powder is available to form a new powder layer over the job box. Furthermore, it would have been obvious to one of ordinary skill in the art to ensure the bottom platform is raised by a distance equal to or greater than the build platform is lowered in order to provide at least enough powder to the build platform to enable the layer-wise manufacturing process to proceed.

As to claim 4, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1, wherein the cure system and the recoat system are ganged together via the gang plate so as to move together (see claim 1).

As to claim 5, Chanclon further discloses the cure system and the recoat system are positioned relative to each other such that, when passing from the supply box to the job box, the recoat system trails the cure system (see Figs. 3 and 5 for relative position of energy source 110 and build material distributor 106 when carriage moves in direction 122 from supply box to job box) such that the binder on an exposed powder layer over the job box is cured prior to transfer of the powder layer from the supply box to the job box ([00050]).

As to claim 6, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1, and Chanclon discloses the recoat system comprises a roller rotatable about an axis in a rotational direction that is counter-rotating to a direction of movement of the cure system from the supply box to the job box (roller rotates in a direction counter to the direction 122 from supply box to job box, [00041]).

As to claim 7, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 6, as set forth above. Chanclon teaches a controller which may control the build material distributor 106 ([00050]), i.e., the motorized roller ([00041]), however Chanclon does not explicitly state the controller is configured to regulate a rotational speed of the roller.
Chanclon teaches that the motorized roller is capable of being controlled to rotate in a specific direction ([00041]), and that the controller controls the appropriate synchronization of operation of each of the modules installed on the carriage 104 ([00046]). The controller comprises a processor coupled to non-transitory computer-readable memory which causes the controller to control the system in accordance with control data ([00024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Chanclon teaches the controller in communication with the motorized roller that, in addition to regulating the direction of rotation, is capable of regulating the rotational speed of the roller. Providing the controller with this capability would maintain synchronization of the operation of the modules, as taught by Chanclon, and furthermore would ensure proper application of the build material by the roller.

As to claim 12, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon fails to disclose a drain system comprising a drain positioned along at least one side of the job box to collect excess powder from the job box.
Schalk further teaches a conveying system to recover build material from the build enclosure ([0060]-[0061], Fig. 5). The conveyance system taught by Schalk includes a drain system through which the material pulled by a vacuum passes through, with passages depicted at the bottom and upper corner of the build enclosure in Fig. 5. Schalk teaches powder recovered from the build enclosure can ultimately be recycled and reused ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Chanclon to include the drain system comprising a drain positioned along at least one side of the job box to collect excess powder from the job box, in order to capture spill-over or excess powder and to recycle and reuse the powder, as taught by Schalk.

As to claim 16, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1, wherein the cure system is attached to the carry plate of the binder jet printing apparatus (energy source 110 is attached to carriage 104, see claim 1).

As to claim 17, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1, wherein the print system is mechanically separated from the cure system (agent distributor 108 is mechanically separated from energy source 110 by build material distributor 106, Fig. 5; see claim 1).

As to claim 18, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon in view of Schalk teaches the print system being mechanically separated from the recoat system in order to protect the printhead(s) and nozzles from residual powder which may cause clogging (see claim 1).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanclon in view of Schalk as applied to claim 6 above, and further in view of Ng et al., US 2016/0368054 A1 (of record).

As to claim 8, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 6 as set forth above. Chanclon is silent as to a material of the roller, and therefore is silent as to the roller being composed of a stainless steel with an external coating thereon, wherein the external coating increases a hardness of the roller.
In the same field of endeavor, Ng teaches an additive manufacturing apparatus for forming a part from powder material (Abstract, [0030]). At least one roller is used to push powder particles from a powder delivery bed to a fabrication powder bed ([0041]) and to compact particle layers ([0017], [0041]), wherein sufficient compaction can assist in obtaining a desired structural integrity and dimensional accuracy for the printed part ([0031]). Ng teaches that the rollers can have an active temperature control of the roller surface, e.g., by running a cooling agent across the internal core of the roller, when the rollers are made of metal, such as stainless steel or ceramic-coated metal ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller of Chanclon so that the roller is composed of a stainless steel or ceramic-coated metal, such as stainless steel, in order to provide active temperature control of the roller surface, as taught by Ng, and because such materials are known in the art for their usefulness in additive manufacturing environments, as evidenced by Ng.

As to claim 10, Chanclon in view of Schalk and Ng teaches the binder jet printing apparatus of claim 8 as set forth above. Chanclon does not disclose a vacuum manifold positioned in close proximity to the roller to pick up aerosolized powder particles during the recoating process.
Schalk further teaches a vacuum system to pull excess material from the build enclosure and which may include a conduit manifold at a bottom portion of the build enclosure and may be referred to as a perimeter vacuum ([0060]-[0061]). A location of the described vacuum manifold at a bottom portion of the build enclosure and/or the perimeter is considered in close proximity to the roller, and one of ordinary skill in the art would recognize the vacuum manifold is capable of being operated during the recoating process in order to remove excess powder and prevent the excess powder from reaching other components such as printhead nozzles. Furthermore, Schalk teaches powder recovered from the build enclosure can be recycled and reused ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system taught by Chanclon in view of Schalk and Ng to include a vacuum manifold positioned in close proximity to the roller to pick up aerosolized powder particles during the recoating process, in order to remove excess powder from the build enclosure which can clog nozzles and to reuse the excess powder, as taught by Schalk.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chanclon in view of Schalk and Ng as applied to claim 8 above, and further in view of Gothait et al., US 2016/0243619 A1 (of record).

As to claim 9, Chanclon in view of Schalk and Ng teaches the binder jet printing apparatus of claim 8 as set forth above. Ng discloses the apparatus can contain dispensed particles within a deposited region using a “capture shield,” and prevent particles from building up on the rollers using blades ([0082]), however Ng is silent as to any details of the capture shield. The references fail to explicitly disclose a shield partially encasing the roller therein for powder containment.
In the same field of endeavor, Gothait teaches a system for 3D printing (Fig. 3A), such as inkjet 3D printing ([0133]), comprising printing head 314, leveling roller 302, and radiation source 308 ([0151]). The horizontal roller includes a half-arch shield partially encasing the roller (shield 303, Fig. 3A) for preventing scattering of particle waste ([0157]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller taught by modified Chanclon to include a shield partially encasing the roller therein to help powder containment, in order to prevent scattering of particle waste, as taught by Gothait. As previously noted, Schalk of claim 1 provides further motivation for preventing printhead exposure to stray or loose powder.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chanclon in view of Schalk as applied to claim 1 above, and further in view of Allaman et al., US 2008/0241404 A1 (“Allaman”).

As to claim 11, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon teaches that any suitable relative movement between the carriage and support platform may be provided ([00067]), however Chanclon is silent as to the print system being configured to move over the job box independently of the movement of the cure system and the recoat system.
In the same field of endeavor, Allaman teaches an apparatus for building a three-dimensional article in sequential cross-sectional layers ([0001]). The apparatus taught by Allaman comprises a powder spreading system, or powder recoater, including a roller to spread and compact the powder; a printing system for delivering a liquid; and means for curing the article to be built ([0030], [0051]-[0054]). Allaman teaches a carriage supporting each of these systems may move in one direction, and the printheads may additionally move in a direction orthogonal to that direction, independent of the movement of the curing and recoating means (scanning printheads 26, Figs. 3a-3b). With this capability, the printheads can extend on the full width of the inner part of the build chamber ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage taught by Chanclon so that the print system is configured to move over the job box independently of the movement of the cure system and the recoat system, so that the printheads (known in the art as typically smaller in width than rollers and lamps) may traverse the full width of the build area, as taught by Allaman, and for other useful purposes known in the art such as indexing.

As to claim 14, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon further teaches of the potential need for printhead maintenance operations to be performed while the printing system is not in use ([00048]). Chanclon is silent as to a cleaning system positioned such that a print head of the print system is cleaned simultaneously while the cure system and the recoat system are operating over the job box.
In the same field of endeavor, Allaman teaches an apparatus for building a three-dimensional article in sequential cross-sectional layers, as described above for claim 11. Allaman teaches that when the print heads of the printing system are not in use, they can be parked and cleaned/purged as required ([0094]). The parking unit, where the printheads are cleaned, is shielded from stray electromagnetic radiation from the curing mechanism ([0094]), implying the printheads are parked in the parking/cleaning unit while the cure system is in operation. Such a configuration would have the print head being cleaned while the cure system (connected to the recoat system) is at least over the build area (job box), as the printhead cleaner 28 is depicted adjacent to the build area (Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Chanclon with the cleaning system positioned such that a print head of the print system is cleaned simultaneously while the cure system and the recoat system are operating over the job box, in order to provide printhead maintenance while the print system is not in use, as suggested by Chanclon, and in order to clean/purge the printheads as required when the printheads are not in use, as taught by Allaman.

Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chanclon in view of Schalk as applied to claim 1 above, and further in view of Gothait et al., US 2016/0243619 A1 (“Gothait”).

As to claim 13, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon in view of Schalk teaches separating a printhead from the energy source and powder spreader in order to shield the print module from excess heat and powder exposure (see claim 1), however the references are silent as to an inner wall extending in a machine direction and positioned so as to separate the print system from the cure system and recoat system.
In the same field of endeavor, Gothait teaches a system for 3D printing (Figs. 3A, 8A), such as inkjet 3D printing ([0133]), comprising printing head 314, leveling roller 302, and radiation source 308 ([0151]). The system further comprises a thermal partition 320, placed so that the printing head is on one side and the radiation source and roller are on the opposite side, wherein the thermal partition is used to protect the printing head from the other printing equipment and/or vice versa ([0151], Figs. 3A, 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage taught by Chanclon in view of Schalk with an inner wall extending in the machine direction and positioned so as to further separate the print system from the cure system and recoat system, in order to protect the printing head from the other printing equipment, as taught by Gothait.

As to claim 19, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon in view of Schalk teaches separating a printhead from the energy source in order to shield the print module from excess heat emitted by the energy source (see claim 1), however the references are silent as to the print system is mechanically separated via a wall from the cure system. 
In the same field of endeavor, Gothait teaches a system for 3D printing (Figs. 3A, 8A), such as inkjet 3D printing ([0133]), comprising printing head 314, leveling roller 302, and radiation source 308 ([0151]). The system further comprises a thermal partition 320, placed so that the printing head is on one side and the radiation source and roller are on the opposite side, wherein the thermal partition is used to protect the printing head from the other printing equipment and/or vice versa ([0151], Figs. 3A, 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage taught by Chanclon in view of Schalk with the wall mechanically separating the print system from the cure system, in order to further protect the printing head from the other equipment, as taught by Gothait.

As to claim 20, Chanclon in view of Schalk teaches the binder jet printing apparatus of claim 1 as set forth above. Chanclon in view of Schalk teaches separating a printhead from the powder spreader in order to shield the module from exposure to residual powder which may cause clog the nozzles (see claim 1), however the references are silent as to the print system being mechanically separated via a wall from the recoat system. 
In the same field of endeavor, Gothait teaches a system for 3D printing (Figs. 3A, 8A), such as inkjet 3D printing ([0133]), comprising printing head 314, leveling roller 302, and radiation source 308 ([0151]). The system further comprises a thermal partition 320, placed so that the printing head is on one side and the radiation source and roller are on the opposite side, wherein the thermal partition is used to protect the printing head from the other printing equipment and/or vice versa ([0151], Figs. 3A, 8A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carriage taught by Chanclon in view of Schalk with the wall mechanically separating the print system from the recoat system, in order to further protect the printing head from the other equipment, as taught by Gothait.

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. 
Applicant argues (p. 10) that Chanclon makes no disclosure regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate, and therefore fails to disclose every limitation of (amended) claim 1. Applicant states that the rejection under 35 U.S.C. 102 as being anticipated by Chanclon is inappropriate.
In view of the amendment to claim 1, the previous 102 rejections are withdrawn. The newly added limitations are currently addressed under 35 U.S.C. 103 with the reference of Chanclon and teaching from Schalk which would motivate one of ordinary skill in the art to space the cure system and recoat system from a print system on the carriage in order to protect the print system from excess heat from the cure system and from clogging of the nozzles by residual powder from the recoat system.
Regarding the rejection of claims 3 and 7 under 35 U.S.C. 103, Applicant argues (pp. 11-12) that Chanclon makes no teachings or suggestions regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate, limitations of claim 1.
In view of the amendment to claim 1, the limitations have been addressed with the combination of Chanclon and Schalk as described above.
Regarding the rejection of claim 8 under 35 U.S.C. 103, Applicant argues (pp. 12-14) that Chanclon makes no teachings or suggestions regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate, and the cited reference of Ng also makes no teachings or suggestions regarding the same limitations.
The arguments are not found persuasive. The cited limitations from amended claim 1 have been addressed with the combination of Chanclon and Schalk as described above.
Regarding the rejection of claims 9-10 under 35 U.S.C. 103, Applicant argues (pp. 14-15) that Chanclon, Ng, and Gothait make no teachings or suggestions regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate.
The arguments are not found persuasive. The cited limitations from amended claim 1 have been addressed with the combination of Chanclon and Schalk as described above.
Regarding the rejection of claims 11-12, 14, and 18 under 35 U.S.C. 103, Applicant argues (pp. 16-17) that Chanclon and Allaman make no teachings or suggestions regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate.
The arguments are not found persuasive. The cited limitations from amended claim 1 have been addressed with the combination of Chanclon and Schalk as described above.
Regarding the rejection of claims 13 and 19-20 under 35 U.S.C. 103, Applicant argues (pp. 17-18) that Chanclon and Gothait make no teachings or suggestions regarding a print system and a recoat system attached to a carry plate of a binder jet printing apparatus, and a cure system and the recoat system attached to a gang plate of the binder jet printing apparatus, the gang plate being spaced from the carry plate.
The arguments are not found persuasive. The cited limitations from amended claim 1 have been addressed with the combination of Chanclon and Schalk as described above.
Regarding the dependent claims and rejections under 35 U.S.C. 103, Applicant argues generally that the claims depending from claim 1 patentably define over the cited references and the dependent claims may possess features that are independently patentable, regardless of the patentability of claim 1. These arguments are not found persuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020105114 A1, Kubo et al., teach a light shielding panel between a print head and a UV energy source to prevent light from reaching the nozzles and prevent blocking of the nozzles.
US 20180215079 A1, Hakkaku et al., teach a stainless steel roller with chrome plating.
US 20190039303 A1, Barnes et al., teach a recoater and energy source mounted on one carriage and a dispenser on an adjacent carriage, where the carriages follow each other over the work area.
WO 2016119898 A1, De Pena et al., teach a printing system with an energy source, agent distributor, and recoating mechanisms which may be on the same or different scanning carriages, as well as a service station for servicing the agent distributor.
US 20040084814 A1, Boyd et al., teach an overflow system for collecting excess powder next to the build chamber.
US 20170210065 A1, Kanda, teaches a shaping apparatus including ejecting units, irradiation units, and a roller, with light shielding shutters between the components.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754